IN THE SUPREME COURT OF THE STATE OF DELAWARE


TIFFANY NOBLE,                         §
                                       §     No. 570, 2015
      Defendant-Below,                 §
      Appellant,                       §
                                       §     Court Below: Superior Court
      v.                               §     of the State of Delaware
                                       §
STATE OF DELAWARE,                     §     Cr. ID No. 1210008119
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: May 4, 2016
                          Decided:   May 6, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 6th day of May, 2016, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its October 8,

2015 decision.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice